DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 14 and 15 are allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.
Regarding independent claim 1, closest art Held and Young disclose various limitations of the claim (see previous Office Action). However, independent claim 1 recites the features that “the control circuitry is configured to calculate the period of time representing the predicted duration for the detected saccadic movement of the eye in dependence upon a position of a point of attention in a given image corresponding to a start of the detected saccadic movement and a position of a target object in the given image, and the control circuitry is configured to select the target object in dependence upon a direction associated with the detected saccadic movement and the position of the target object in the given image”. Other independent claims recite similar features. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613